          Case 1:18-cv-04115-PAE Document 256 Filed 09/14/20 Page 1 of 2

                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                                                                                New York, New York 10018
                                                                                         T (212) 218-5500
                                                                                         F (212) 218-5526

                                                                                  gmaatman@seyfarth.com
                                                                                         T (312) 460-5965

                                                                                        www.seyfarth.com


September 14, 2020

Via ECF

The Honorable Paul A. Engelmayer
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square- Courtroom 1305
New York, NY 10007-1312

Re:     Canosa v. Weinstein, et al; Case No. 18-cv-04115-PAE

Dear Judge Engelmayer:
       We are counsel to Defendants The Weinstein Company, LLC and The Weinstein
Company Holdings, LLC, (collectively “TWC” or “the Debtors”) in connection with the above-
captioned matter.
       TWC writes in accordance with the Court’s December 13, 2019 Order (ECF 120) to
provide a regular status update regarding TWC’s bankruptcy proceedings and developments with
settlement.

        On June 30, 2020, Plaintiffs in the related action pending in the Southern District of New
York, Geiss, et al v. The Weinstein Company Holdings LLC, et al., No. 1:17-cv-09554-AKH
(“Geiss”) filed a Motion for Preliminary Approval of Class Action Settlement, Certification of
Settlement Classes, Appointment of Class Counsel, and Permission to Disseminate Class Notice.
(See Geiss Dkt. 333). On July 24, 2020, The Honorable Judge A Hellerstein issued a written
Memorandum and Opinion denying the Geiss Plaintiffs’ motion for preliminary approval of a class
action settlement. (Dkt. 357).

         Following Judge Hellerstein’s ruling, the Debtors immediately began conversations with
the settling parties to assess whether a revised settlement can be achieved. The parties to the
original Class Action Settlement Agreement continued to work on a revised settlement framework
along with a revised Joint Chapter 11 Plan of Liquidation. On August 31, 2020, the Debtors filed
a First Amended Chapter 11 Plan of liquidation in the Chapter 11 bankruptcy case, In Re The
Weinstein Company Holdings, LLC, 18-10601 (Bankr. D. Del.) (Dkt. 2952). This Amended Plan,
if confirmed, will allow claims of settling plaintiffs to be resolved and paid by a fund created under
the Plan. Whereas the original Joint Chapter 11 Plan filed in the Bankruptcy Court on June 30,
2020 was predicated on the approval of the Class Action Settlement in Geiss, a global settlement
embodied in the Amended Plan is to be implemented by the Bankruptcy Court-supervised plan
process, with no further involvement of the District Court in the pending Geiss action.

        A tort claims bar date has also been set by the Bankruptcy Court of October 31, 2020.



65776974v.1
          Case 1:18-cv-04115-PAE Document 256 Filed 09/14/20 Page 2 of 2


                                                                         September 14, 2020
                                                                                     Page 2
       We will continue to provide Your Honor with regular updates every 30 days pursuant to
the Court’s December 13, 2019 Order, and will advise of any material developments on an
accelerated basis.


Respectfully submitted,

SEYFARTH SHAW LLP

/s/ Gerald L. Maatman, Jr.

Gerald L. Maatman, Jr.

cc: All Counsel of Record




65776974v.1
